Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 8, 9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record does not teach or fairly suggest the cumulative limitations of claim 1, with particular attention to a catalyst wherein (1) lanthana content in the coat layer is 0.07 mol or greater and 0.25 mol or less per 100 g of metal oxides in the coat layer and (2) that the ceria content in the coat layer is 3 mass % or greater and 5 mass % or less with respect to the total amount of metal oxides in the coat layer, each as required in present claim 1.
The closest prior art Shirahata (JP-2004-275842 submitted in the IDS filed 12/31/2018 with citation from the machine translation provided with the Office Action mailed 4/2/2020) discloses an exhaust gas purifying catalyst for a 2-stroke engine (see [0001]) comprising:
	(1) a substrate and a coat layer on the substrate;
(2) the coat layer comprising a noble metal including platinum, palladium and rhodium supported on an oxide of aluminum, cerium and zirconium, and at least one rare earth element ([0010]);
(3) The supporting layer contains 2-15% of zirconia and 3 to 20 wt% of the rare earth oxide element when the whole is 100% (see [0015-0016]);

(5) the content of ceria is from 10 to 30 wt% when the entire support layer is 100 wt% (see [0014]).  
Shirahata therefore discloses a zirconia range of 0.016 to 0.12 mol/100g (i.e. 0.016 = 2/123.218 (MW of zirconia in g/mol) and 0.12=15/123.218). 
Shirahata therefore does not disclose the total content of lanthana in the coat layer is 0.07 mol or greater and 0.25 mol or less per 100 g of oxides (i.e. 22.8 wt% to 81.4 wt% (0.07 mol * 325.81 / 100 g = 22.8 wt %; 0.25 mol * 325.81/100g = 81.4) in the coat layer or (2) that the ceria content in the coat layer is 3 mass % or greater and 5 mass % or less with respect to the total amount of metal oxides in the coat layer, each as required in present claim 1.  
Shirahata also does not specifically disclose wherein the palladium is present in a form diffused in a depth-wise direction from an outer surface of the coat layer, a diffusion width being 60 µm or greater in the depth-wise direction of the coat layer, and wherein the one or more elements selected from platinum and rhodium are present in a form diffused in the depth-wise direction from the outer surface of the coat layer, the diffusion width being 30 µm or less in the depth-wise direction of the coat layer.

After further search and consideration the following prior art was discovered and considered relevant:
Galligan et al (US 2010/0158780) discloses a catalyst for a two stroke engine where the catalyst layer comprises a ceria-zirconia-lanthana metal oxide (see .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/4/2021


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738